DETAILED ACTION
Claims 1-18 are allowed.
This office action is responsive to the amendment filed on 05/23/22.  As directed by the amendment: claim 1 has been amended; and no claims have been cancelled nor added.  Thus, claims 1-18 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose an apparatus for the preparation of a sandwich product comprising the claimed base, sandwich product assembly station, indexing wheel, transport assembly, wrapping assembly with a wrapping head having an upper platform with an elevator having a shaft for the upward travel of a sandwich product to the upper platform driven by an actuator for receiving the sandwich from the coordinated indexing wheel ejector and inclined elevator to deliver the sandwich product to the upper platform in addition to a side tucking device mounted adjacent to the shaft in which the side tucking device is driven by a servo motor and a pusher bar mounted adjacent to the upper platform for urging the wrapped sandwich product off the elevator and toward the discharge end wit the push bar driven by a servo motor, a wrapping feeder, and a controller as recited in Claim 1.  Furthermore, claim 18 is directed to a method for controlling the tension of wrap on a wrap feed system and includes somewhat similar limitations to those of independent claim 1 which is directed to an apparatus for the preparation of a sandwich product.   With respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
          The closest prior art references of record are Spears et al. (US 2013/0067858) and Claxton (US 7,322,166).  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761